PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/151,359
Filing Date: 18 Jan 2021
Appellant(s): Level 3 Communications, LLC



__________________
Thomas A. Froats
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/27/2022.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/1/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. Overview
The instant invention is directed to a system that remaps content providers in a content delivery network from a first set of content servers to a second set of content servers. Relevantly to this appeal, the remapping includes cold start protection where requests for content are “gradually” allowed to be delivered to the second set of content servers. The gradual delivery is achieved by having the second set of content servers report an artificially high load that is reduced over an amount of time.
The thrust of the error in Appellant’s argument is an improper piecemeal attack on the rejection with respect to the manner in which gradual request delivery is achieved. Appellant argues that a single reference does not teach reporting an artificially high load. The combination renders the feature obvious.


II. The Cited References
Examiner cited Gerovac largely to teach a system that migrates content and does so “gradually,” but was largely silent on the manner in which the gradual migration was achieved. (Final, pgs. 3-4) Appellant does not dispute anything that Gerovac was cited for in the instant Brief and previously conceded that Gerovac “discloses gradually reprovisioning and migrating content to new servers.” (Remarks, 1/21/2022, pgs. 8-9)
Swildens was cited for remapping of a content provider. Swildens was also cited for a traffic director that uses dynamic resource availability to redirect requests to different servers (i.e. a load balancer). (Final, pg. 4) Appellant does not dispute anything that Swildens was cited for in the instant Brief and previously conceded that Swildens “discloses using dynamic resource availability information to direct requests to different servers.” (Remarks, 1/21/2022, pg. 9)
Malmskog was cited as evidence that the art could generate a synthetic (i.e. artificial) load. (Final, pg. 5) Appellant expressly concedes that Malmskog discloses generating synthetic traffic. (Appellant’s Brief (“Brief”) pg. 7)
Brown is cited in an alternate ground of rejection. Brown discloses that in a tiered content delivery system the number of redirects from an edge content server to a more centralized server drops as the edge server fills its cache. (See mapping in Final, pg. 4 and motivation in Final, pgs. 11-12) Appellant does not dispute anything Brown is cited for. (Brief, pg. 8)


III. Appellant’s Appeal is Nonresponsive
At Remarks 1/21/2022, pgs. 8-9, Appellant actually makes a more detailed attack upon the rejection than the instant Appeal, but the thrust is the same – Appellant complains of the “reporting an artificially high load” limitation. (See Remarks 1/21/2022, pgs. 8-9; Going through what each of the prior art teaches) Examiner responded in the Final (pgs. 12-15) by explaining how the combination of references taught the feature and the claim as a whole.
Notably, the Final explanation (which will be reproduced below) relied upon the fact that Swildens discloses a traffic director which functions upon resource availability. In other words, Swildens evidences the art understood that a load could be reported, and Malmskog discloses that the load could be artificial. Thus the fact that Malmskog fails to “report an artificially high load” is simply insufficient to attack the obviousness rejection, as nonobviousness cannot be shown by attacking a single reference when the logic of the rejection relies upon a combination of references.
Appellant makes no attempt to argue with this logic expressed in the Final. Therefore, Appellant makes no attempt to show error in Examiner’s rejection. Appellant’s initial Brief, not their Response, must be responsive to the rejection and assert error with it. See MPEP 1205.02. Appellant cannot simply ignore Examiner’s logic, wait until Examiner has wasted this one chance Examiner has to argue on behalf of the public by repeating what Examiner stated in the Final, and then attack the rejection. Appellant knew the rejection was based upon Swildens and Malmskog together teaching the limitation and Appellant did not argue against that combination of teachings. The appeal is nonresponsive to the rejection and Examiner should be summarily upheld.


IV. Claim 1 is Obvious over Gerovac/Swildens/Malmskog
Appellant argues at Brief, pg. 7 that Claims 2-4, 6-8 depend from Claim 1, that Claims 9 and 18 “include similar recitations written in different formats” and that Claims 11-17 and 19 depend from those two claims. Appellant does not particularly argue for the other independents or any dependents, therefore Appellant elects that all claims stand or fall with Claim 1. Examiner agrees Claim 1 is representative for the purposes of the instant appeal.
Appellant argues at Brief, pgs. 7-8 that the claims are nonobvious. In a first paragraph of pg. 7 Appellant highlights “reporting an artificially high load for the second set of content servers; and automatically reducing the artificially high load over an amount of time” as the claims at issue. (Emphasis Appellant’s) In a later paragraph Appellant highlights “Malmskog discloses generating synthetic traffic and sending of HTTP requests…” Examiner does not view the remainder of the argument to be seriously directed to the question of artificiality rather than reporting, but Examiner begins with the highlighted “artificially” in the interests of completeness.
First, Examiner notes that in the Final Examiner construed the broadest reasonable interpretation of “artificially high load” as including the embodiment of “inflating the value by including test loads that are not used for actually serving client requests.” (Final, pgs. 13-14) In other words, if a server is handling X requests that come from clients and Y requests that are either performed for the purposes of causing a local cache of data or for testing the system, and reports that it is handling X+Y requests, that represents an “artificially high load” because it is reporting a load higher than the load that clients have given it. Appellant does not dispute this interpretation as being overbroad or otherwise improper. Appellant appears to agree that Malmskog discloses a load that would fall within this interpretation because Appellant concedes that Malmskog “discloses generating synthetic traffic and sending of HTTP requests to the server to measure performance under the synthetic load,” which would be a testing. Appellant also does not dispute the Brown disclosure which would motivate one of skill to use synthetic traffic to allow a device to establish a local cache. (Final, pg. 13)
Second, Appellant does not dispute Examiner’s logic that Malmskog was cited merely for generating the load, not processing it. Even if the broadest reasonable interpretation of artificially high does not extend to the act of processing synthetic loads, Appellant does not dispute that one of skill would have found it obvious to generate a synthetic load and then not process it at all. Removal of an element (here the element of processing) is obvious when the function of the element is not desired, see MPEP 2144.04(II)(A). In other words, even if one was not interested in testing the system as Malmskog does, one of skill would have still recognized that an artificial load could have been generated, that this would fool the Swildens traffic director and allow the system to achieve gradual reprovisioning as in Gerovac.
Before closing discussion of the interpretation of “artificially high load,” Examiner does wish to note that Appellant makes reference to Spec, para. 35 and argues that the system reports an artificially high load “to prevent sudden barrage of content requests.” “In other words, the second server does not actually have a high load, but reports that it has a high load, to prevent the type of requests being served in Malmskog.” Appellant repeats this statement later – “As described in the Specification, the new server/cluster reports an artificially high load, without actually being subject to the requests for such a load, in order to prevent a barrage of requests as it comes online.” (Brief, pg. 8) The underlined language is an argument to unclaimed features and is not coextensive with the claims. Examiner notes that para. 35 is not definitional, does not limit the claims, and therefore is not relevant. The fact that Appellant may have recognized some other benefit (See Form Paragraph 7.37.07 and MPEP 707.07(f)) or have some intended use (7.37.09 and MPEP 707.07(f)) is not relevant to a system that structurally and functionally meets the actual claimed limitations. In other words – different rationales from Appellant’s are permissible in an obviousness rejection. See MPEP 2144(IV) (“The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”)
In short, to the extent that any complaint is made about the term “artificially high,” Swildens, Malmskog, and Brown motivate systems where either (a) synthetic testing requests are generated to test the system performance, which would be artificially high compared to a system that merely had client-request loads, (b) synthetic requests are generated to cause a device to locally cache content from other servers to speed up actual client requests, or (c) synthetic requests are used to cause the Swildens traffic director to direct traffic away from the client in order to achieve Gerovac’s gradual reprovisioning, but are never actually processed. All of these are examples of “artificially high loads.”
Turning to the question of “reporting,” which appears to be the only issue actually argued, Appellant argues at Brief, pgs. 7-8 that Malmskog discloses generating, but not reporting.
Appellant improperly piecemeal attacks the rejection. As Examiner explained in the Final, and Appellant does not dispute here: “Examiner had already previously cited Gerovac, para. 91, which discloses gradually reprovisions and migrates content to new server to prevent over or under provisioning content. Examiner had also previously cited Swildens, paras. 39-42, which discloses a traffic director that dynamically determines resource availability to direct requests. Thus the previous combination already taught the benefit of allowing a server to gradually cache content – Gerovac – and a mechanism for allowing that to occur – Swilden’s traffic director. However, Swilden’s traffic director functioned based upon resource availability. Consequently, Examiner cited Malmskog, para. 19 to show that the understood that a device could generate an artificial load (what Malmskog calls a synthetic load). One of skill would have found it obvious to employ Malmskog’s synthetic load to trick Swilden’s traffic director to fulfill the Gerovac motivation of gradually reprovisioning and migrating.” (Final, pgs. 12-13)
In other words, the relevant feature of the instant claimset is gradually providing content requests. Gerovac motivates gradually reprovisioning content to other devices, but is silent as to particulars for how to achieve it. Swildens discloses that traffic is directed based on resources, and Malmskog discloses an artificial load. One of skill would have recognized that the manner in which the Gerovac gradual reprovisioning could have occurred is to either (a) generate traffic that is never processed, which would cause a traffic director to direct actual client requests that would have gone to the server to go somewhere else or (b) generate actual traffic that does not come from clients for the purpose of testing the system, which would have the effect of “gradually allowing [actual client content] requests to be delivered” as claimed. As KSR stated: “One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of invention a known problem for which there was an obvious solution encompassed by the patent’s claims.” (KSR v. Teleflex, 550 US 398 (2007)) Here the art knew that a traffic director could be employed that directed requests based upon, e.g., resource availability, resource load, server load, and further knew that synthetic loads could be generated. These provided an obvious solution as to how to gradually reprovision devices as stated in Gerovac – the synthetic loads could be employed to allow for actual client requests to be gradually provided to a new server as synthetic loads were stepped down.
Appellant was apprised of this logic and simply does not dispute it. Rather, Appellant merely states that “At page 5 of the Office Action, the Office acknowledges Gerovac and Swildens fail to disclose or suggest the above recitation.” That is true inasmuch as Examiner does not think Gerovac/Swildens is enough to teach the claim, because neither Gerovac nor Swildens discloses an artificially high load. (See Final, pg. 4 – “An artificially high load will be taught later”) But Appellant does not appear to argue against Malmskog disclosing an artificially high load (and to the extent Appellant does, see the preceding section). Appellant only argues that Malmskog does not anticipate reporting. This is not an anticipation rejection. Swildens unquestionably discloses reporting to the traffic director whether resources are loaded or not, as that is how the traffic director directs traffic.
Examiner simply views this as willfully failing to assert error with the rejection – Examiner explained the logic of the rejection in the Final, but rather than engage with that logic Appellant presents only a subset of the rejection either in the hopes that the Board will be too lazy to read the entire two page mapping of Claim 1 or in an attempt to rob the public of an advocacy by withholding an attack until after Examiner’s Answer. Regardless of Appellant’s motivation, the sole argument made against the rejection is that Malmskog, by itself, does not anticipate reporting. Examiner agrees, but the “gradually allowing content requests” features are based upon teachings from Gerovac, Swildens and Malmskog together. The 103 rejection itself made the logic clear and if there were any confusion Examiner expressly detailed the logic in the Final Remarks section. Non-obviousness cannot be established by attacking references individually where, as here, the ground of unpatentability is based upon the teachings of a combination of references. (In re Keller, 642 F.2d 413, 426 (CCPA 1981)). Appellant cannot ignore the Keller requirement by simply pretending that the rejection is not what it is.
As the combination of references teaches and motivates gradually allowing content requests to be delivered by reporting an artificially high load for the content servers and automatically reducing the artificially high load over an amount of time, Claim 1 is obvious over the combination. Appellant’s sole substantive argument is that a single reference fails to anticipate some of the claim language, which is insufficient to overcome an obviousness rejection. The rejection to all claims should be upheld.


V. Claim 1 is Obvious over Gerovac/Swildens/Malmskog/Brown
Examiner also cited Brown to Claim 1 in an alternate grounds of rejection. (Final, pgs. 4, 11-12) Brown provides additional motivation for an obvious embodiment because Brown discloses that a device with a local cache would not need to forward as many requests to another device as its local cache is filled. Therefore Brown motivates using artificial requests to cause a local caching of content. This would prevent a device from failing to timely serve client requests by having to forward a large percentage of content requests until its local cache is established – the artificial requests would establish the local cache while client requests would be redirected to devices that already had a local cache.
Appellant’s sole statement with respect to Brown is that Brown is silent as to artificial loads. (Brief, pg. 8) Consequently, Appellant does not dispute the obviousness findings on Final, pg. 4 or pg. 11, and Appellant does not dispute obviousness over the combination of references. The rejection to all claims should be upheld.


VI. Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/NICHOLAS P CELANI/Examiner, Art Unit 2449                                                                                                                                                                                                        


Conferees:
/ATTA KHAN/Primary Examiner, Art Unit 2449     
                                                                                                                                                                                                   /NORMIN ABEDIN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.